Citation Nr: 0025085	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  95-38 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to 
include due to undiagnosed illness.

2.  Entitlement to service connection for sleep disorder, to 
include due to undiagnosed illness,

3.  Entitlement to service connection for viral syndrome, to 
include due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to April 
1968 and from November 1979 until his retirement in March 
1994.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky. 


REMAND

The veteran's claims were remanded by the Board in May 1999 
in order that the veteran could be provided a VA Agent 
Orange/Persian Gulf Registry examination in accordance with 
the new VA guidelines for conducting Persian Gulf Health 
Registry examinations.  The May 1999 Board decision 
instructed that a copy of the February 6, 1998 memorandum 
containing the guidelines for Persian Gulf War veterans' 
disability examinations be made available to the VA examiner.  
These guidelines instruct that the examiner elicit from the 
veteran symptoms and conditions related to the veteran's 
claimed disorders.  The guidelines further instruct that the 
examiner provide details about onset, frequency, duration, 
and severity of all complaints and state what precipitates 
and what relieves them.  The guidelines also instruct that 
the examiner state which symptoms and abnormal physical 
findings and abnormal laboratory test results are associated 
with each diagnosed condition and which are not part of a 
known clinical diagnosis.  Additional specialist examinations 
are then required to address the findings not related to a 
known clinical diagnosis.

The veteran was afforded a VA general medical examination in 
September 1999.  This examination report fails to record a 
complete description of the veteran's complaints or symptoms 
related to his claimed chronic fatigue, sleep, and viral 
disorders.  The report does not provide details about onset, 
frequency (other than a description of "occasional" 
lethargy and sleep problems), duration and severity of all 
complaints.  The report does not indicate what precipitates 
and what relieves the veteran's complaints.  Nor does the 
September 1999 examination report indicate which symptoms are 
related to diagnosed conditions and which are not.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  38 U.S.C.A. 
§ 303 (West 1991).  Further, the Court stated that where the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or examined 
him recently for his claimed chronic 
fatigue, sleep and viral disorders.  After 
obtaining any necessary authorization, the 
RO should request copies of the records of 
such identified treatment or examinations 
which are not currently of record.  All 
records obtained should be associated with 
the veteran's claims file.

2.  The RO should contact the appropriate 
VA medical centers and request copies of 
all of the veteran's treatment records, 
both inpatient and outpatient, dated from 
August 1996.

3.  Following completion of the above 
development, the veteran should be afforded 
a VA general medical examination conforming 
to the criteria for conducting Persian Gulf 
War examinations contained in the February 
6, 1998, memorandum from the Under 
Secretary for Benefits and the Under 
Secretary for Health.  The claims file, a 
copy of this REMAND, and a copy of the 
February 6, 1998, memorandum containing the 
Guidelines for Persian Gulf War disability 
examinations must be made available to the 
examiner.  The purpose of this examination, 
and any other necessary examinations, is to 
identify all signs or symptoms that the 
veteran claims to experience on a chronic 
basis as a result of his service in the 
Persian Gulf War, with particular emphasis 
on chronic fatigue, sleeping problems, and 
a viral syndrome.  A complete history, 
including the time of initial onset as well 
as the frequency, duration and severity of 
manifestations should be elicited from the 
veteran.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  All indicated tests should be 
conducted.  The examiner is requested to 
specify whether the veteran has chronic 
fatigue syndrome, a sleep disorder or a 
viral syndrome due to a diagnosed illness, 
and provide supporting evidence for any 
such diagnoses, or whether he has symptoms 
of chronic fatigue, a sleep disorder, or a 
viral syndrome due to an undiagnosed 
illness.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with the 
above instructions, and if not, the RO 
should take corrective action.  See 
Stegall. 

5.  Upon completion of the above requested 
development, and any other necessary 
development, the RO should reconsider the 
veteran's claims for service connection, 
with consideration of all applicable laws 
and regulations, to include 38 C.F.R. § 
3.317, as appropriate.  If the evidence 
demonstrates a disability based on a 
diagnosed illness, the RO should consider 
the claim for service connection on a 
direct basis.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issue in appellate status and afforded the 
appropriate opportunity to respond.



Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




